Citation Nr: 1420278	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denying service connection for PTSD, whereupon jurisdiction was later transferred to the RO located in Columbia, South Carolina.  A January 2014 Board videoconference hearing was held before the undersigned Veterans Law Judge.  The Veteran's designated representative                      is affiliated with The American Legion, as well as the South Carolina Office of Veterans Affairs, the initial organization the Veteran elected in his June 2011            VA Form 21-22.  The Board has characterized the instant claim as involving a generalized psychiatric disorder in addition to originally claimed PTSD.                        See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)


FINDING OF FACT

The Veteran does not have a current psychiatric disorder, including PTSD. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for an acquired psychiatric disorder, including PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been apprised of each element of satisfactory VCAA notice through August 2011 correspondence, which also preceded issuance of the                 rating decision on appeal, and therefore was timely.  Moreover, all measures            have been undertaken to assist the Veteran with development of this matter, including obtaining his VA treatment records and providing a VA Compensation and Pension examination in August 2011.  In the August 2011 opinion, the psychiatrist reviewed the pertinent medical history, considered relevant evidence, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran also testified at a Board videoconference hearing in January 2014, during which he received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge (VLJ) explained to the Veteran that in order to prove his claim he had to show that he had a current diagnosis of PTSD.  His representative indicated that the Veteran understood that he was missing a full diagnosis.  The VLJ then left the record open for 90 days so that the Veteran could see a private psychiatrist to obtain a diagnosis of PTSD.  However, no additional evidence was submitted by the Veteran.  There is no indication of any further pertinent evidence or information that has not already been obtained.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The elements of a valid claim for direct service connection are as follows:                      (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The specific criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that  all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2013).

The Board is constrained to deny the instant claim.  There is limited medical evidence substantiating the presence of a current psychiatric disorder, a finding of a present disability being the preliminary element required to prove service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").               See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Specifically, VA outpatient treatment notes dated in 2011 contain notations of positive PTSD and depression screens.  A depressive disorder and PTSD were also listed on the Veteran's past medical history and problem list.  

The Veteran was afforded a VA Compensation and Pension examination in August 2011.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a mental disorder or PTSD under DMS-IV criteria.  This opinion was based upon a review of the Veteran's claims folder and his virtual file, which includes his VA treatment records.  The examiner took a detailed history from the Veteran, to include a description of current symptoms and his in-service stressors, and conducted an examination of the Veteran.  The examiner stated that while the Veteran did have some mild symptoms of PTSD, he did not meet the criteria for a diagnosis of PTSD according to the DSM-IV.  In particular, he explained that the Veteran did not satisfy criteria C or D.  The examiner went on to state that the Veteran did not meet the criteria for any DSM-IV diagnosis.  

The August 2011 VA opinion, which was authored by a psychiatrist, carries more weight than the notations of positive PTSD and depression screens and notations on the Veteran's past medical history and problem list, as it is supported by a thorough explanation as to why the Veteran did not meet the criteria for any DSM-IV diagnosis, to include PTSD.  

The Board has considered the contentions of the Veteran asserting that he currently has PTSD.  He is competent to describe his symptoms.  However, as a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to whether he has a current psychiatric disorder in accordance with DSM-IV, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion by itself cannot support the claim.  See id.  Moreover, it is outweighed by the findings to the contrary by the VA psychiatrist who rendered the August 2011 opinion, as he is a medical professional.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons, the claim for service connection for an acquired psychiatric disorder, including PTSD, is denied.  The preponderance of the evidence is against the claim, and VA's benefit-of-the-doubt doctrine is not for application                     to this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


